Rodman, J.
On 13 February 1959 a restraining order issued in the action begun by Harriet Cotton Mills against Local Union No. 578 of Textile Workers Union of America, Textile Workers Union of America, Johnny Rose, and numerous other individuals who had been employed by plaintiff. The pertinent provisions of that order are set out in No. 385 entitled Harriet Cotton Mills v. Textile Workers Union, Johnny Martin, et al, reported ante, 218. The provisions of that order as there quoted ¡are made a pant of this opinion by reference. Lilly Jones, Fred Lee Collier, Johnnie Rose, Lula Barham, Andrew Medlin, Carl Neal, Bennie Edwards, Sally Jo Walker, Alberta McGhee, and Hilton Parrish were named as defendants and served with summons and copies of the restraining order. They are hereinafter designated as defendant ¡appellants.
*233Lizzie Cleaton, Daisy Leonard, Sarah Morefield, Hattie Ranes, Leonard Barham, Joseph Finn, and Luke Hamm were not named as defendants in the original action nor were they served with copies of the restraining order. They are hereinafter designated as respondent appellants.
On 24 February plaintiff moved for an order requiring Carl Neal, Bennie Edwards, Sally Jo Walker, and Alberta McGhee to show cause why they should not be attached for contempt for violating the restraining order. The motion was 'based on acts described in an affidavit of Harvey T. Gupton.
On 26 February plaintiff moved for an order requiring Lizzie Cleaton, Daisy Leonard, Sarah Morefield, Hattie Ranes, Leonard Barham, Joseph Finn, and* Luke Hamm to show cause why they should not be held in contempt. The motion was based on acts described in affidavits of C. C. Harris, Chief of Police of Henderson, and J. R. Wilkerson, Captain of Police of Henderson.
On the same day a similar motion iba-sed on an affidavit of C. C. Harris, Chief of Police, was made with respect to Lilly Jones, Fred Lee Collier, Johnnie Rose, Lula Barham, and Andrew Medlin. On 3 March a like motion, based on an affidavit of Harold Watkins was made with respect to Hilton Parrish.
Orders issued based on these motions requiring appellants to appear. The orders, with copies of the affidavits, were served on appellants. They answered. These answers deny commission of the acts charged. They do not deny knowledge of the restraining order. Each appellant verified his answer.
At the hearing .plaintiff offered the affidavits on which the show cause orders were issued. No objection wias made when the affidavits wére offered. Affiants Harris and Wilkerson gave oral testimony at the 'instance of movant. They were cross-examined by counsel for appellants. No request was made to cross-examine the other affiants.
The violations here charged occurred in close proximity to the mill gates and near the bulletin board on which copies of the restraining order were posted. Each appellant was 'a witness in his own behalf and in several instances testified in behalf of other appellants. The testimony of appellants is sufficient to support a finding that acts were done at the times named in the affidavits which were prohibited by the restraining order. Their testimony establishes that they were at least witnesses to these acts. They .insist that they took no part in the commission of the acts. This assertion is urged as a ground for their discharge. Whether appellants in fact willfully participated in a violation of the order as found by the court or were mere ihvólun-*234tary witnesses is a question of fact which was determined adversely to them by the court. The evidence is sufficient to support the finding.
Here, as in the contempt proceedings against Johnny Martin et ah, No. 385, ante, 218, there is only one exception. It is broadside. The findings are sufficient to support the judgments holding each in contempt. Service of the restraining order fixed defendant appellants with notice of its provisions. There can be no doubt from the testimony of respondent appellants that they had knowledge of the restraining order, the purposes for which it was issued, and the acts prohibited. This is sufficient. It is not necessary to prove knowledge of the words and phrases used by the court to accomplish its purpose.
Appellants urge the same violation of constitutional rights which were asserted in the proceedings against Johnny Martin et al. in No. 385, ante, 218. Here there is less ground for the assertion than in that Gase. Here two of the affiants were present and were cross-examined by appellants.
Affirmed.
HiggiNS, J., not sitting.